UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7943


KEITH DOUGLAS ROBINSON,

                  Petitioner - Appellant,

             v.

HERBERT JACKSON,     Superintendent,   Brown   Creek   Correctional
Institution,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:08-cv-00068-GCM)


Submitted:    February 20, 2009                Decided:   March 9, 2009


Before TRAXLER and KING, Circuit Judges, and           HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Keith Douglas Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Keith Douglas Robinson seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2000)

petition.       The order is not appealable unless a circuit justice

or   judge   issues        a    certificate            of    appealability.              28    U.S.C.

§ 2253(c)(1) (2000).                 A certificate of appealability will not

issue     absent      “a       substantial          showing       of    the        denial       of    a

constitutional        right.”               28    U.S.C.       § 2253(c)(2)         (2000).           A

prisoner        satisfies            this        standard       by     demonstrating               that

reasonable       jurists        would        find      that     any     assessment            of     the

constitutional        claims         by     the    district      court        is    debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                       Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                            We have

independently reviewed the record and conclude that Robinson has

not made the requisite showing.                        Accordingly, we deny Robinson’s

motion    for     a   certificate             of    appealability         and       dismiss          the

appeal.      We dispense with oral argument because the facts and

legal    contentions           are    adequately            presented    in        the    materials

before    the    court         and    argument         would    not     aid    the       decisional

process.

                                                                                          DISMISSED



                                                   2